PER CURIAM.
The defendant, Pal-Med Health Services [Pal-Med], appeals from an adverse final judgment, from the denial of its motion for rehearing, and from an adverse final judgment on attorney’s fees. The plaintiff, Guy Johnson, also cross-appeals from the final judgment. We affirm.
After a careful review of the record, we find that the final judgment awarding Johnson $17,442.31 for breach of an employment agreement was supported by competent, substantial evidence. In addition, we find that the trial court properly determined as a matter of law that Johnson was Pal-Med’s employee and that such determination was also supported by competent, substantial evidence. Thus, an award of attorney’s fees, pursuant to section 448.08, Florida Statutes (1995), was appropriate.
Affirmed.